Citation Nr: 0334039	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to assignment of a disability evaluation in 
excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD) prior to February 10, 1997.

2.  Entitlement to assignment of a disability evaluation in 
excess of 50 percent for service-connected PTSD from February 
10, 1997, to August 6, 1998.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) prior to August 6, 1998. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1997 and January 1998 rating decisions 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 1997 rating 
decision granted service connection for PTSD with a 30 
percent evaluation, effective from September 27, 1996.  A 
notice of disagreement was received in October 1996, a 
statement of the case was issued in October 1997, and a 
substantive appeal was received in December 1997.  The 
January 1998 rating decision denied entitlement to TDIU.  A 
notice of disagreement was received in February 1998, a 
statement of the case was issued in February 1998, and a 
substantive appeal was received in March 1998.



In a March 1999 decision, the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD prior to February 
10, 1997, granted a 50 percent evaluation (but no higher) for 
PTSD for the period from February 10, 1997 to August 6, 1998, 
granted a 100 percent evaluation for PTSD effective August 6, 
1998, and denied entitlement to TDIU prior to August 6, 1998.  
The veteran then appealed the Board's March 30, 1999, 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a March 2001 order, the Court vacated those portions of 
the March 1999, Board decision that denied entitlement to an 
evaluation in excess of 30 percent for PTSD from September 
27, 1996 to February 10, 1997, denied entitlement to an 
evaluation in excess of 50 percent for PTSD from February 10, 
1997 to August 6, 1998, and denied entitlement to TDIU prior 
to August 6, 1998.  The Court remanded these issues to the 
Board for consideration in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In a February 2002 decision, the Board again denied these 
claims and the case was appealed to the Court.  In March 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.

As noted by the Board in February 2002, the various 
assertions by the veteran's representative appear to 
challenge the effective dates assigned for the various 
ratings for the veteran's PTSD as well as the effective date 
for the assignment of a total rating based on individual 
unemployability.  In view of the fact that the appeal arises 
from the initial grant of service connection for PTSD, the 
matter of the proper ratings to be assigned during the entire 
period from September 1996 is before the Board for 
consideration.  In other words, due to the nature of the 
issues on appeal the Board's eventual review of this appeal 
will necessarily encompass a review of the proper effective 
dates to be assigned.  There are therefore no effective date 
claims to refer to the RO. 


REMAND

In written argument submitted to the Board in September 2003, 
the veteran's attorney requested that this case be returned 
to the RO for additional development.  

The first Board decision of March 1999 was vacated by the 
Court in order for the Board to consider the application of 
the VCCA to this case.  The Board notes that the President 
signed into law the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), on November 9, 2000, months 
after the Board's March 1999 decision was issued.  Regarding 
the February 2002 Board decision, the joint motion of March 
2003 cited the Court's subsequent June 2002 determination in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), as the basis 
of its recommendation to the Court to again vacate the 
Board's decision in this matter.  

In the past, the Board would attempt to remedy any VCAA 
notice deficiency by sending a VCAA letter to the appellant 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the case must now be 
returned to the RO for appropriate action in accordance with 
the joint motion of the parties. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the appellant of 
the information and evidence not of 
record that is necessary to support his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
RO should also ensure that the VCAA 
notice is in compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




